Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-7, 9-11, 13-14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallois (2843281), or in the alternative under 35 U.S.C. 103 as being unpatentable over  Gallois in view of Scobie (20110278303).  Gallois teaches combined infant feeding and pacifier retention device ((60+58+74) comprises: a liquid retention chamber (10), a pacifier retaining mechanism (74), a feeding spout (36), the liquid retention chambercomprises a chamber body (10), a distal end (at 60) , and a proximal end (at 14), the pacifier retaining mechanism comprises an annular ring (60), a first flexible edge, and a second flexible edge, the distal end and the proximal end being positioned opposite each other about the chamber body, the feeding spout being removably mounted to the proximal end; the feeding spout being in fluid communication with the liquid retention chamber, the pacifier retaining mechanism (60+58+74) being connected to the distal end; the first flexible edge being diametrically opposed of the second flexible edge, the first flexible edge and the second flexible edge being internally connected to the annular ring (note the ring at 60 inherently has a plural edges portions around the ring.  In another interpretation, the ring comprises of numerous portions being connected together), and the annular ring (6) being radially connected to the distal end at 62.  
In the alternative and in claims 2, 7, Scobie teaches that it is known in the art to provide a pacifier in a storage of a bottle.  It would have been obvious to one of ordinary skill in the art to provide pacifier with a pacifier retainer disk as taught by Scobie to provide the desired contents for the infant. Regarding the limitation the pacifier retainer disk being externally integrated into 
Regarding claim 3, note the cover at 54.
Regarding claims 4, 6, and 13, note the second cover and portion 58 is part of the cover and encapsulate the second cover comprises a lateral wall and a base wall. The lateral wall being perimetrically connected around the base wall.  The lateral wall being attached adjacent to the distal end, and the base wall being positioned opposite the distal end about the lateral wall.  
Regarding claim 9, note the disk at 58 or can be 41 in Scobie.
Claims 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gallois in view of Asadi (8113364).  Asadi teaches that it is known in the art to provide a baby bottle with all components of a material of clear material.  
(18)    FIG. 4 is an elevation view of the invention assembled.  Bottle assembly 50 with all components attached showing stored accessories using dashed hidden lines.  …  The material can be in clear or non-clear opaque and in various colors. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide the transparent material to enable one to see the contents.
Claims 8, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733